DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of group I in the reply filed on 01/05/2022 is acknowledged. The traversal is on the ground(s) that Jacob does not disclose the feature of claim 1. This is not found persuasive as explained below in prior art rejection.
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/05/2022.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3 and 5-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-17 and 19-31 of U.S. Patent No. 11,141,961. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claims 1-3 and 5-12, the patented claims disclose the same polyethylene film and multilayer film as claimed in present claims.

Claims 1-3 and 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 16-17, 19-20, 22, 25, 26-28  of U.S. Patent No. 10,858,504. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claims 1-3 and 5-12, the patented claims disclose 75 to 99 wt% of a polyethylene with density less than 0.93 g/cc and 1 to 25 wt% of cyclic olefin copolymer as claimed in present claims. 
The patented claims do not disclose that the polyethylene is LLDPE. However, applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 4, lines 55-65 of US 10,858,504 that discloses the polyethylene is LLDPE. Thus, it would have been obvious to one of ordinary skill in the art to use LLDPE as polyethylene to arrive at the present claims.

Claims 1-3, 5-13 and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-13 and 16-18 of U.S. Patent No. 10,787,564. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claims 1-3, 5-13 and 18-23, the patented claims disclose the same composition as claimed in present claims except that the patented claims further comprise hydrocarbon resin. However, in light of the open language of the present claims, i.e. comprising, it is clear that the claims are open to the inclusion of additional ingredients including hydrocarbon resin.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 are depended on cancelled claim 4. Appropriate correction is required.
Claim 13, depends on claim 1, recites core layer comprising within a range from 1 to 50 wt% of the cyclic olefin copolymer while claim 1 recites a polyethylene film comprising 1 to 25 wt% of a cyclic olefin copolymer. It is not clear how the film in claim 1 requires 1 to 25 wt% of a cyclic olefin copolymer while core layer in claim 13 requires 1 to 50 wt% of the cyclic olefin copolymer. Further, it is not clear how the polymer composition of claim 1 relates to the core layer or the at least one other layer of claim 13.
Regarding claims 20-22, it is not clear what thickness is being claimed in present claims. Further, it is not clear how the polyethylene film free of the COC relates to the presently claimed polyethylene film given that this polyethylene film free of the COC does not appear to be required as a part of the claimed polyethylene film.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3 and 5-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2009/0286024) in view of Mitchell et al. (US 2017/0283116).
Regarding claims 1-3, 5-6, 8, 13-14 and 23, Lu discloses a multilayer shrink film (paragraphs 0008-0009) comprising a core layer and at least one other layer adjacent thereto (paragraph 0024), the core layer comprising 20 to 80 wt% of LLDPE (paragraph 0013), wherein the core layer is sandwiched between two skin layers (paragraphs 0023, 0024), wherein the LLDPE in the core layer comprises 0.5 to 20 wt% of C3 to C8 alpha olefin derived units and remainder is ethylene derived units (paragraph 0015).
Lu does not disclose cyclic olefin copolymer in core layer.
Mitchell discloses shrink film comprising a core layer comprising 20 to 98 wt.% of  LLDPE (paragraphs 0153, 0204) and 2 to 40 wt.% of cyclic olefin copolymer (paragraphs 0202, 0203, 0206, 0209) to obtain good adhesion between layers, increased shrinkage of the film, between resistance against solvents and effect on avoiding whitening of the film (paragraphs 0150, 0207), wherein the COC has a glass transition temperature above 70 C (paragraph 0144) and the COC comprises norbornenes, i.e. C5 to C20 cyclic olefin derived units, in an amount of 60 to 70 wt.% (paragraph 0142).
It would have been obvious to one of ordinary skill in the art to use the COC of Mitchell in the core layer of Lu to obtain good adhesion between layers, increased shrinkage of the film, between resistance against solvents and effect on avoiding whitening of the film.
Regarding claim 7, Lu in view of Mitchell discloses the film of claim 1 wherein given that LDPE is an optional element in Lu, it is clear that when LDPE is not used in core layer, the LDPE is absent from the core layer of Lu.
Regarding claim 9, Lu in view of Mitchell discloses the film of claim 1 wherein Exceed 3512 is used as LLDPE (paragraphs 0018, 0040) wherein it is evidenced by Matweb that Exceed 3512 has a melting point of 113 C (see attached product brochure).
Regarding claim 10, Lu in view of Mitchell discloses the multilayer film of claim 1, wherein the LLDPE has an I2 within a range from 0.1 to 4 g/10 min (paragraph 0017).
Regarding claim 11, Lu in view of Mitchell discloses the multilayer film of claim 1, wherein the LLDPE has an I2 within a range from 0.1 to 4 g/10 min (paragraph 0017) and/or molecular weight distribution of from 1 to 7 (abstract. Paragraph 0019).
Regarding claim 12, Lu in view of Mitchell discloses the multilayer film of claim 1, wherein given that the film of Lu in view of Mitchell discloses the same composition as claimed in present claim, it is clear that the film of Lu in view of Mitchell would intrinsically possess the same properties as claimed in present claim.
Regarding claims 15,  , Lu in view of Mitchell discloses the multilayer film of claim 13, wherein given that the skin layer comprising LLDPE and possible additive (paragraph 0023), it is clear that LLDPE is present in skin layer in an amount of at least 50 wt% or more. Lu discloses that the LLDPE in the skin layers are the same as the core layer (paragraph 0023).
Regarding claim 16, Lu in view of Mitchell discloses the multilayer film of claim 13, wherein Lu discloses sub skin layers sandwiched between the core layer and each skin layer (paragraphs 0023-0024).
Regarding claim 17, Lu in view of Mitchell discloses the multilayer film of claim 16, wherein Lu discloses each sub skin layer and skin layer comprise at least 50 wt% of LLDPE (paragraph 0023-0024).
Regarding claim 18, Lu in view of Mitchell discloses the multilayer film of claim 13, wherein each skin layer comprising LLDPE having a density from 0.890 to 0.920 g/cc (paragraph 0005).
Regarding claim 19, Lu in view of Mitchell discloses the multilayer film of claim 13, wherein given that the film of Lu in view of Mitchell discloses the same composition as claimed in present claim, it is clear that the film of Lu in view of Mitchell would intrinsically possess the same properties as claimed in present claim.
Regarding claims 20-22, Lu in view of Mitchell discloses the multilayer film of claim 13, wherein given that there is no thickness claimed for the polyethylene film free of COC, the thickness of the multilayer of Lu in view of Mitchell would necessarily have to meet the claimed thickness given that there is a polyethylene film free of COC that exists that would meet the present claims.

Claims 1-3, 5-8, 10-14, 16 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2017/0283116).
Regarding claims 1-3, 5-6, 8, 13 and 23, Mitchell discloses shrink film comprising a core layer and at least one other layer adjacent thereto (paragraph 0091) wherein the 5 to C20 cyclic olefin derived units, in an amount of 60 to 70 wt.% (paragraph 0142).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Mitchell discloses the film of claim 1, wherein given that LDPE is an optional element in Mitchell, it is clear that when LDPE is not used in core layer, the LDPE is absent from the core layer of Mitchell.
Regarding claims 10-11, Mitchell discloses the multilayer film of claim 1, wherein the LLDPE has a melt index of 2 g/10 min (paragraphs 0108, 0205).
Regarding claim 12, Mitchell discloses the film of claim 1, wherein the film has 1% secant modulus in the orientation direction, i.e. MD or TD, of at least 500 MPa (paragraph 0349).
Regarding claim 14, Mitchell discloses the film of claim 13, wherein the core layer is sandwiched between two skin layers (paragraph 0092).
Regarding claim 16, Mitchell discloses the film of claim 13, wherein the tie layers are sandwiched between the core layer and each skin layers (paragraphs 0091-0092).
Regarding claim 18, Mitchell discloses the film of claim 13, wherein each skin layer comprises LLDPE having a density of 0.916 g/cc (paragraph 0108).
Regarding claim 19, Mitchell discloses the film of claim 13, having shrink in the direction of the orientation, i.e. TD shrink, between 20 to 75% (paragraph 0343).
Regarding claims 20-22, Mitchell discloses the film of claim 13, wherein given that Mitchell discloses the same polyethylene film as claimed in present claim with thickness identical to that of the present invention, it is clear that the thickness of the film of Mitchell would be at least 20% less than of a polyethylene film free of the cyclic olefin copolymer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787